Mr. Justice Bean
delivered the opinion of the court.
1. It appears that Dalton conducted the principal part of the firm’s business for a time, keeping no regular book accounts. He states:
“When we first started in, we kind of divided the thing up. * * After I turned the business over to him [February 14,1909] * # he said he would keep books. ”
*306Mr. York kept the accounts in pocket memorandum-books. It seems that Mr. Dalton and Mr. York had implicit confidence in each other. Both were successful business men and had means. At the time of making the various settlements they would take into consideration large items, known to them, of which no record was made. Mr. Dalton vouches for the truth of any account found in Mr. York’s handwriting. One of the principal questions for determination in this case is: Over what period of time should this accounting extend? It is admitted that there was a settlement between the parties up to March 1,1910. We also find in Mr. York’s book, Exhibit 24, “Settled up to March 1, 1910, $500.00 running expenses for sheep.” In Dalton’s book, underneath items of partnership account, we find the following in his handwriting: “November 10, 1910, Paid in full except $500.00 on hand.” He crossed out the account to that date in the same manner as old accounts of 1908. Dalton claims, how-ever, that $3,100 was due him upon this settlement, but the evidence shows that York deposited large amounts in the bank to Dalton’s credit, of which deposits Mr. Dalton had not been notified, and also that York expended considerable sums in the business, none of which had been credited to York by Dalton. We think that the parties settled to the above date in a more satisfactory manner than an adjustment can now be made for them, and that such settlement should not be disturbed.
2. At one time during the summer of 1912, Mr. York employed Qne Sturgill to make a statement of account for the firm, and informed him that they had settled up to February 1, 1911. A partial statement was made, but not completed, before Mr. York’s death. *307From the fact that Mr. York appears to have been paying strict attention to the care of the livestock and made brief memoranda of the business, it is difficult to ascertain the exact standing of the account. Mr. Dalton presented a verified account to the administratrix, in which the first item charged was “November 10, 1910, balance on hand $500.00”; the second, “December 1, Travillion 63 cows & one bull $2050.00.” No other items appear dated prior to February 1, 1911. It is conceded by plaintiff that the $2,050 for the Travillion cattle should be accounted for on the part of York of a date later than February 1, 1911, which practically brings the account down to the latter date. Weliave noted the various settlements for the purpose of showing the manner of conducting the business and recording the same.
It is clearly shown by the evidence that the $500 on hand November 10, 1910, was paid to one Dustan who had charge of the sheep and was expended by him in caring for them prior to February 1, 1911. From a careful perusal of the 360 pages of typewritten evidence and an examination of the various exhibits in the record we find that the conclusion reached by the Circuit Court is substantially correct. We are confirmed in this belief by looking at the matter in a general way and considering the larger items. At one time the sum of $8,000 was borrowed from the bank by the partners and placed to the account of James T. York. At another time $9,000 was obtained as a loan and placed to the credit of Mr. Dalton. As to these large amounts the men did not appear to rely upon the memorandum accounts, but upon their memory, and the notes in the bank, and they rested upon an entirely different footing from the expenses in caring for the livestock.
*308After February 1, 1911, we make tbe net receipts received by James T. York from the partnership to be $1,335.75, and those received by Dalton, $612.29, making a total of $1,978.01. Deducting from York’s receipts the amount to be paid Dalton, or $316.73, and adding the same to the amount received by Dalton, makes a net amount of receipts by each partner of $989.02. To the balance due from York’s estate to Dalton, $316.73, should be added the balance due Dalton on private individual accounts of the two men of $2.05, making the amount of the decree in favor of Dalton $318.78.
With this slight correction above noted, the decree of the lower court is affirmed; plaintiff to recover costs.
Affirmed.